DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brian S. Boon (Reg. No. 77640) on 8/31/2022.

The application has been amended as follows: 
Please note that in the amendments to the claims, deletions are indicated by strikethrough or double brackets (e.g. [[word]]) and additions to claims are underlined (e.g. addition).

Claims:

1. (Currently Amended) A system for large-area, wide-bandwidth radio frequency signal collection and processing, comprising: 
one or more collection platforms, each comprising: 5one or more radio frequency sensor systems configured to capture signal information comprising radio frequency data; and one or more metadata collectors configured to capture signal information comprising metadata about the radio frequency data, including at least a time, a frequency, and a location of capture; and 
10an emission source analyzer comprising a processor, a memory, and a plurality of programming instructions stored in the memory which, when operating on the processor, cause the processor to: receive signal information from one or more of the collection platforms; identify one or more radio frequency signals from an emission source; 15determine a scope of data collection for generation of radio frequency landscape information for the emission source; and based on the determined scope of data collection, direct one or more of the one or more collection platforms to collect more detailed data, less detailed data, wider area data, narrower area data, higher resolution data, and/or lower resolution data either by the same 20sensor at a different location or time, or by at least one other sensor system on a related or unrelated collection platform or platforms [[.]] ;
an enriched dataset generator comprising at least a plurality of programming instructions stored in a memory which, when operating on a 25processor, cause the processor to: receive a plurality of datasets comprising pre-processed signal information and further comprising at least one common or overlapping characteristic; separate each dataset into at least a spatial component, a time domain component, and a frequency domain component; 30map each element of each component of each dataset to their analogues in each of the other datasets in the plurality of datasets; 35develop statistics and metrics for one or more of the components; and combine the plurality of datasets, their components, and the mapping between them into a single dataset of higher information content than any one of the datasets comprising the plurality of datasets.

2. (Currently Amended).
3. (Currently Amended) The system of claim [[2]] 1, wherein the enriched dataset comprises sufficient information to produce a geographical map of radio frequency signals in a given area.  

4. (Currently Amended) The system of claim [[2]] 1, wherein the enriched dataset further comprises derivative 10information allowing production of a geographical map of radio frequency signals in a given area supplemented with analysis and statistics of radio frequency activity.  

5. (Currently Amended) The system of claim [[2]] 1, wherein the enriched dataset further comprises time information allowing production of a geographical map showing changes over time in the map of radio 15frequency signals in a given area.  

6. The system of claim 5, wherein the enriched dataset further comprises population density information allowing production of a geographical map showing changes in population density over time relative to changes over time of radio frequency signals in a given area.  

7. The system of claim 5, wherein the enriched dataset further comprises other non-radio- frequency-signal information allowing production of a map showing changes in the other non- radio-frequency-signal information over time relative to changes over time of radio frequency signals in a given area.

8. (Currently Amended) A method for large-area, wide-bandwidth radio frequency signal collection and processing, comprising the steps of: 
capturing signal information comprising radio frequency data and using radio frequency sensor systems on one or more collection platforms; 
36capturing signal information comprising metadata about the radio frequency data, including at least a time, a frequency, and a location of capture, using metadata collectors on one or more collection platforms; and 
receiving signal information at an emission source analyzer from one or more of the 5collection platforms; 
identifying one or more radio frequency signals from an emission source; 
determining a scope of data collection for generation of radio frequency landscape information for the emission source; and 
based on the determined scope of data collection, directing one or more of the one or more 10collection platforms to collect more detailed data, less detailed data, wider area data, narrower area data, higher resolution data, and/or lower resolution data either by the same sensor at a different location or time, or by at least one other sensor system on a related or unrelated collection platform or platforms[[.]] ;
15receiving into an enriched dataset a plurality of datasets comprising pre-processed signal information and further comprising at least one common or overlapping characteristic; 
separating each dataset into at least a spatial component, a time domain component, and a frequency domain component; 
20mapping each element of each component of each dataset to their analogues in each of the other datasets in the plurality of datasets; 
developing statistics and metrics for one or more of the components; and 
combining the plurality of datasets, their components, and the mapping between them into a single dataset of higher information content than any one of the datasets comprising the 25plurality of datasets.

9. (Currently Amended)

10. (Currently Amended) The method of claim [[9]] 8, wherein the enriched dataset comprises sufficient information to produce a geographical map of radio frequency signals in a given area.  

11. (Currently Amended) The method of claim [[9]] 8, wherein the enriched dataset further comprises derivative information allowing production of a geographical map of radio frequency signals in a given area supplemented with analysis and statistics of radio frequency activity.  

512. (Currently Amended) The method of claim [[9]] 8, wherein the enriched dataset further comprises time information allowing production of a geographical map showing changes over time in the map of radio frequency signals in a given area.  

13. The method of claim 12, wherein the enriched dataset further comprises population density 10information allowing production of a geographical map showing changes in population density over time relative to changes over time of radio frequency signals in a given area.  

14. The method of claim 12, wherein the enriched dataset further comprises other non-radio- frequency-signal information allowing production of a map showing changes in the other non- 15radio-frequency-signal information over time relative to changes over time of radio frequency signals in a given area.


(End of amendment)


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Tang et al. (US 10586082 B1) signals 42 (signal information) from RFID tags 40 is received by one or more of the plurality of RFID antennas/readers 50 (Tang, Fig. 1), the signals 42 (signal information) include timestamp (time), doppler frequency shift (frequency) and position (location) (Tang, Fig. 11), computerized processing device 60 in communication with the plurality of RFID antennas 50 through a network connection 62 is used to process data related to the backscatter signals 42 and the known location data of the RFID antennas 50 (Tang, Fig. 1 and Col. 5), location estimated by RSSI where the RFID tag 40 should be (Tang, Col. 9), collected signals 42 over a period of time to create a history of phase (Tang, Col. 6), determine whether the history of phase and RSSI of the collected signals 42 is matched to the simulated received signal phase and RSSI, and when the location of an RFID tag 40 whose simulated signal is the closest match to the actual signal received by the RFID antenna 50 is given the highest weight, such that this signal is most likely to indicate the actual position of the RFID tag 40 (Tang, Col. 6) for generating a heat map (Tang, Figs. 8-10 and Col. 9).
Chait (US 20140261189 A1) teaches the reporting devices 116a-116c provide feedback to the server 102 based on results of the rules engine 104, such feedback includes, for example, requests for more data or different types of data to be collected by the sensors 110a, 110b, or 112 (Chait, Par. 62).
Jadav et al. (US 10798527 B2) teaches a training data set includes of a set of location sensor signal measurement comprising received signal strength, identifying information for a location sensor from which each signal was received (Jadav, Figs. 4-5 and Col. 22), using different signal strengths received/collected from various location sensors to build a representation or radio map of the location by classified as the signal strength as “strong” “weak” or “none,” and it is possible to use these signal strengths (e.g. as a heat map) to determine if an object or other source of signal interference is present at a particular location within a signal space (Jadav, Figs. 4-5 and Col. 5).
However, the prior art of record does not teach the claimed elements “an enriched dataset generator comprising at least a plurality of programming instructions stored in a memory which, when operating on a 25processor, cause the processor to: receive a plurality of datasets comprising pre-processed signal information and further comprising at least one common or overlapping characteristic; separate each dataset into at least a spatial component, a time domain component, and a frequency domain component; 30map each element of each component of each dataset to their analogues in each of the other datasets in the plurality of datasets; 35develop statistics and metrics for one or more of the components; and combine the plurality of datasets, their components, and the mapping between them into a single dataset of higher information content than any one of the datasets comprising the plurality of datasets” as recited in claim 2 in combination with independent claim 1 and as recited in claim 9 in combination with independent claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dupray US 20070287473 A1

Jadav et al. US 20200096598 A1
Matus et al. US 20190005812 A1
Hu et al. US 20180270933 A1
Liao et al. US 20190042891 A1 
Ljubuncic et al. 20180370628 A1
Honda et al. US 20180275262 A1
Zhang et al. US 20160007147 A1
Miller US 10408913 B2
Patel et al. US 20180321353 A1
Medina et al. US 10373116 B2
Binkley et al. US 11222355 B2
Ghods et al. US 20220107251 A1
Rapose US 11185754 B1
Rapna et al. US 20190200169 A1
Ray et al. US 9652955 B1
Bell US 20170109673 A1
Lanzel et al. US 20170049406 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        9/1/2022